     Case 3:14-cv-02404-GPC-KSC Document 193 Filed 01/06/21 PageID.1559 Page 1 of 2



1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT
9                               SOUTHERN DISTRICT OF CALIFORNIA
10
11     RAUL ARELLANO, JR.,                                     Case No.: 3:14-cv-2404-GPC-KSC
12                                            Plaintiff,
                                                               ORDER GRANTING PLAINTIFF’S
13     v.                                                      MOTION FOR ADDRESS
14     SAN DIEGO, COUNTY OF, et al.,
                                                               [Doc. No. 192]
15                                         Defendants.
16
17           Presently before the Court is a document titled “Motion for Address” wherein
18    Plaintiff Raul Arellano, Jr. requests therein that the Court provide him with the address of
19    the United States Attorney’s Office for the Southern District of California so that he may
20    effectuate service of his Complaint upon the United States as a defendant. Doc. No. 192.
21    Good cause appearing, the Court GRANTS plaintiff’s request.
22           On November 9, 2020, the Honorable Gonzalo P. Curiel of this District issued an
23    order requiring plaintiff to serve a copy of his Second Amended Complaint on “each
24    remaining Defendant,” including the United States (the “Order”). Doc. No. 189 at 6. 1
25
26
      1
       As set forth in the District Court’s Order, because plaintiff is proceeding pro se and in forma pauperis,
27    he is to complete a Form 285 for each defendant “as completely and accurately as possible.” Order at 6.
      The form(s) will then be returned to the United States Marshal who will serve the summons and complaint
28    upon each defendant. Id. at 6-7.

                                                           1
                                                                                           3:14-cv-2404-GPC-KSC
     Case 3:14-cv-02404-GPC-KSC Document 193 Filed 01/06/21 PageID.1560 Page 2 of 2



1     Federal Rule of Civil Procedure 4(i)(A) requires that “[t]o serve the United States, a party
2     must” do the one of the following:
3                  (i) deliver a copy of the summons and of the complaint to the United
                   States attorney for the district where the action is brought – or to an
4
                   assistant United States attorney or clerical employee whom the United
5                  States attorney designates in a writing filed with the court clerk – or
6                  (ii) send a copy of each by registered or certified mail to the civil-
                   process clerk at the United States attorney’s office[.]
7
8           Fed. R. Civ. P. 4(i)(A). Therefore, in accordance with Federal Rule of Civil

9     Procedure 4 and the District Court’s Order, the Court hereby provides plaintiff with the

10    address for the United States Attorney for the Southern District of California as follows:

11                 U.S. Attorney’s Office Southern District of California
                   Federal Office Building
12                 880 Front Street, Room 6293
13                 San Diego, California 92101-8893

14          Federal Rule of Civil Procedure 4 also requires that a copy of both the summons and
15    the complaint be sent “by registered or certified mail to the Attorney General of the United
16    States at Washington, D.C.” Fed. R. Civ. P. 4(i)(B). The mailing address for the Attorney
17    General, should plaintiff need it, is as follows:
18                 U.S. Department of Justice
                   950 Pennsylvania Avenue, NW
19                 Washington, DC 20530-0001
20
            The undersigned reiterates Judge Curiel’s direction to plaintiff to complete the
21
      necessary Form 285s and to follow all instructions in his “IFP Packet” to ensure timely
22
      service on the United States. See Order at 6-7.
23
            IT IS SO ORDERED.
24
      Dated: January 6, 2021
25
26
27
28

                                                     2
                                                                               3:14-cv-2404-GPC-KSC
